Citation Nr: 1241784	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-230 84A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of November 2006 and March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The claims of service connection for PTSD and tinnitus were previously denied by the RO in a December 2004 rating decision.  In a June 2008 statement of the case, the RO reopened the claim pertaining to PTSD and denied it on the merits.  The RO continued to deny reopening the claim pertaining to tinnitus.  Irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of entitlement to service connection for PTSD and tinnitus.  Accordingly, the claims have necessarily been restyled as those for which new and material evidence is required to reopen the claims of service connection, as noted on the first page of this document. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of service connection for PTSD and the claim of service connection for a psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied service connection for PTSD and tinnitus; the Veteran did not appeal that rating decision, nor was any new and material evidence submitted within the appeal period.  

2.  Evidence received since the time of the final December 2004 rating decision is not cumulative of evidence previously considered, relates to an unestablished fact necessary to substantiate the claims of service connection, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD and tinnitus.  

3.  There is competent evidence that relates the Veteran's current tinnitus to an injury, disease, or event of active service origin. 

4.  Bilateral hearing loss was not present during active duty; bilateral hearing loss was not manifested to a compensable degree within one year from the date of separation from active service in August 1968; and the current bilateral hearing loss is unrelated to an injury, disease, or event of active service origin.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  
4.  Tinnitus is due to disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2012). 

5.  Bilateral hearing loss is not due to disease or injury incurred in or aggravated by active service, and bilateral hearing loss of the sensorineural type may not be presumed to have been incurred during active duty.  38 U.S.C.A. §§ 1110, 1137, 5107(b) West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the application to reopen the claims of service connection for PTSD and tinnitus is favorable to the Veteran, no further action is required to comply with the VCAA with respect to new and material evidence.   

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the claims of entitlement to tinnitus on the merits and bilateral hearing loss, the RO provided pre-adjudication VCAA notice by letter, dated in September 2007.  The Veteran was notified of the type of evidence needed to substantiate the claims of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records, and records from the Social Security Administration.  He has not identified any additional records relative to hearing loss and tinnitus for the RO to obtain on his behalf. 

The Veteran was also offered the opportunity of a personal hearing with a decision review officer at the RO in May 2009; he canceled a hearing before a Veterans Law Judge in October 2012.  38 C.F.R. § 3.103(c)(2) (2011) requires that the hearing office who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the personal hearing in May 2009, the hearing office noted the elements of the claim that were lacking to substantiate the claims for service connection for hearing loss and tinnitus.  The hearing office asked questions to ascertain the onset of the Veteran's hearing loss and tinnitus, and inquired as to whether there was any medical documentation to obtain regarding hearing loss and tinnitus in the years after service.  The Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission, who was his representative of record at the time.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hearing loss and tinnitus.  Therefore, the Board finds that the hearing officer complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Further, the Veteran was provided a VA examination in February 2008 to substantiate the claims of service connection for tinnitus and bilateral hearing loss.  38 U.S.C.A. § 5103A(d).  As the VA examiner considered the Veteran's history, pertinent facts, and provided a rationale for the conclusions reached, the Board finds the examinations and opinions adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claims

Procedural History and Evidence Previously Considered

In a December 2004 rating decision, the RO denied service connection for PTSD, on the basis that there was not evidence of a confirmed disability of the disorder, and for tinnitus, on the basis that there was no evidence of the disorder in service and the condition was neither incurred in nor caused by service.  In a letter, dated in February 2005, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  

The Veteran did not appeal the RO's decision, and no new and material evidence was submitted within the appeal period.  Thus, the RO rating decision in December 2004 is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

Despite the findings of finality with respect to the rating decision of December 2004, the Veteran's claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

Regarding PTSD, the evidence of record at the time of the rating decision in December 2004 included service treatment records that showed no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder.  Other records on file at that time include a VA psychiatric examination report of November 2004, showing a diagnoses of dementia of the Alzheimer's type with early onset and major depression, single episode; and private medical records dated from 2002 to 2004, showing complaints of memory problems and a bit of depression at one point and treatment for mild dementia and Alzheimer's disease.  

Regarding tinnitus, the evidence of record at the time of the rating decision in December 2004 included service treatment records that showed no complaint, finding, history, treatment, or diagnosis of tinnitus.  Other records on file at that time include private clinic treatment records, which do not show any complaints or diagnosis of tinnitus.  

Current Claims to Reopen

The unappealed rating decision in December 2004 by the RO became final based on the evidence then of record.  Therefore, new and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108.  

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

Regarding the claims, the additional pertinent evidence presented since the rating decision in December 2004 includes VA outpatient treatment records, private treatment records, records from the Social Security Administration, and statements and testimony of the Veteran, his wife, and his daughter.

Analysis

The additional evidence added to the file since the rating decisions includes VA and private records and records from the Social Security Administration, which document the Veteran's reports of tinnitus since his period of service and a diagnosis of tinnitus on VA examination in February 2008, as well as diagnoses of PTSD seemingly related to Vietnam experiences on VA outpatient records in July 2004 and January 2005.  This evidence is new and material because it relates to the unestablished facts necessary to substantiate the claims.  That is, the evidence tends to show that there are current diagnoses of PTSD and tinnitus that may be related to the Veteran's period of active service (i.e., on a direct basis for PTSD and on the basis of continuity of symptomatology from the time of service for tinnitus).  

Moreover, the additional evidence also consists of statements and testimony of the Veteran in May 2009, in which he reiterated that he was exposed to excessive noise during service on account of his military duties as a mechanic and has had ringing in his ears since then, and in which he described stressors from service and was receiving treatment at the Vet Center for symptoms resulting from them.  The evidence is new and material because it relates to the unestablished fact necessary to substantiate the claims.  That is, the evidence appears to link current PTSD and tinnitus to his period of service.  To that end, it is noted that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

In short, the additional evidence raises the reasonable possibility of substantiating the Veteran's claims pertaining to PTSD and tinnitus.  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  The newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and that it is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran currently has PTSD and tinnitus that are related to his period of service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claims.  

As the evidence is new and material, the claims of entitlement to service connection for PTSD and tinnitus are reopened.  

II.  Service Connection for Tinnitus on the Merits and 
Service Connection for Bilateral Hearing Loss

As the Board has determined that new and material evidence has been submitted with regard to the claim of service connection for tinnitus, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits regarding that issue.  The RO has notified the Veteran in a September 2007 letter of the evidence necessary to substantiate the claim on the merits, and has provided the Veteran in the June 2009 statement of the case with the laws and regulations pertaining to consideration of the claim on the merits.  Additionally, the Veteran has provided arguments addressing his claim on the merits at his hearing in May 2009.  The Board therefore finds that, given that the Veteran had adequate notice of the applicable regulations and has had the opportunity to submit argument and evidence on the merits of his claim, he would not be prejudiced by the Board's review of the merits of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board will proceed to consider the merits of the claim of service connection for tinnitus, as well as the initial claim of service connection for bilateral hearing loss, finding that to do so will not prejudice the Veteran.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure.  He states that he was a heavy vehicle and equipment mechanic and was exposed to loud noises during the course of his duties.  He also states that he was exposed to small arms fire and returning sniper fire, mines, boobytraps, artillery, rocket attacks, and bombardments during his tour in Vietnam.  He claims that he was not issued or wore any type of hearing protection and that his exposures led to his hearing loss and tinnitus.  During a hearing in May 2009, he reiterated that he was exposed to loud noises in Vietnam such as from diesel engines and that he did not have hearing protection.  He stated that he has had ringing in his ears ever since his exposures.  

The Veteran served on active duty from October 1966 to August 1968.  His active duty included spending nearly a year in foreign service.  His military occupational specialty was a power generator operator/mechanic.  Among his awards, in May 1968 he earned the Army Commendation medal with "V" device for exceptionally valorous actions in February 1968 during a mortar attack on his camp by hostile forces in Vietnam.  

The service personnel and treatment records do not show any complaint, clinical finding, treatment, or diagnosis of hearing loss or tinnitus.  As the service department audiogram at enlistment was conducted prior to October 31, 1967, the findings must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units, which are the current units used to measure hearing.  The Board has converted the ASA units to ISO units at the time of the enlistment examination, as shown below.  On a service enlistment audiogram in February 1966, the pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 0, 10, 10, and 5 in the right ear, and 15, 5, 5, 10, and 10 in the left ear.  The audiogram at the time of the separation physical examination in August 1968 indicated that the following pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz were 5, 10, 10, and 5 in the right ear, and 0, 0, 5, and 5 in the left ear.  On the examinations, the Veteran's ears were clinically evaluated as normal.  At the time of his discharge examination in August 1968, the Veteran's "PULHES" physical profile included "1" for hearing.  On a Report of Medical History taken at the time of the separation physical examination in August 1968, the Veteran was asked whether he had or had ever had "running ears," ear/nose/throat trouble, or hearing loss.  He answered "no" to each question. 

Thus, on the basis of the service treatment records alone, the conditions of hearing loss and tinnitus were not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not established. 

Further, although service records show that the Veteran's military occupational specialty likely involved noise exposure of some level, there was no complaint or finding of hearing loss or tinnitus in service.  It is also significant that at the time of the physical examination for separation, the Veteran denied a history of ear trouble and hearing loss, and there was no hearing loss or tinnitus identified or diagnosed. 

The Veteran is competent to describe bilateral hearing loss and tinnitus even though the symptoms were not recorded during service, but as the service treatment records lack the documentation of the combination of manifestations sufficient to identify the hearing loss disability and tinnitus, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  As will be explained, there is continuity of symptomatology after service to support the tinnitus claim but the same cannot be stated with respect to the hearing loss claim.  

The Veteran was separated from active service in August 1968.  It was many years after service when he initially filed a claim for disability compensation in July 2004.  He referred to tinnitus; there was no complaint or claim relevant to hearing loss at that time. 

VA and private medical records in the file, which are dated beginning about 2002, show complaints of hearing loss and tinnitus.  For example, on a December 2004 VA outpatient record, it was noted that the Veteran was being referred to audiology due to tinnitus.  On a March 2005 VA outpatient record, the Veteran reported that he was "a little bit hard of hearing."  On a VA audiological consult in March 2005, he complained of constant ringing in his ears and stated that it had started while he was in Vietnam.  He indicated that his hearing was "OK" but that he had trouble understanding speech.  He noted that he had worked with loud noise as a mechanic.  A hearing evaluation showed moderate sensorineural hearing loss in both ears and the Veteran was counseled about tinnitus and tinnitus management strategies.  On a January 2008 private record, on a review of systems the Veteran indicated that he had tinnitus for years; the physician also noted bilateral hearing loss.  

In February 2008, the Veteran underwent a VA audiology examination.  He complained of hearing loss and tinnitus.  He related a history of noise exposure during service, while fixing gas engines, experiencing mortar attacks in Vietnam, and being around various weapons fire, all without the use of hearing protection.  He also reported hazardous noise exposure as a civilian without the use of hearing protection, as a diesel mechanic, hunter, and user of power lawn equipment.  The Veteran reported that the onset of tinnitus was in the 1960s and that the onset of hearing loss was gradual and began about seven years prior to the date of the examination.  The Veteran indicated that he worked as a diesel mechanic from the time of service until the early 1990s, and he was uncertain as to how long he worked in the field due to his memory problems from Alzheimer's disease.  A hearing evaluation was conducted, resulting in moderate to moderately severe sensorineural hearing loss in both ears.  The audiogram indicated that the following pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 15, 20, 50, and 60 in the right ear, and 15, 15, 20, 60, and 65 in the left ear.  Speech recognitions scores were 96 percent in the right ear and 88 percent in the left ear.  The audiological findings met the criteria for hearing loss for VA purposes under 38 C.F.R. § 3.385 for each ear.  

The record shows that the initial documentation of hearing loss under VA standards for hearing loss disability and of tinnitus comes more than 35 years after the Veteran's discharge from service in August 1968.  The absence of continuity of symptoms from active service which ended in 1968 until 2004, when the Veteran initially filed a claim of service connection for tinnitus, constitutes evidence against continuity of symptomatology.  Nevertheless, it is notable that there was no complaint of hearing loss at the time he filed his initial disability claim in 2004, when he complained of tinnitus.  Further, when he filed his tinnitus claim in 2004, his memory problems related to his dementia that began to be problematic about that time had not yet progressed and therefore were not a factor in his ability to recall his medical history.   
The Veteran is competent to describe symptoms of hearing loss and tinnitus during and after service.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony is competent evidence insofar as it relates to symptoms of an injury or illness.).  In statements the Veteran has continuously asserted that he has had tinnitus since service, but there are no statements to reflect that he has experienced hearing loss ever since service.  Rather, any statements regarding hearing loss relate that he experienced hearing loss gradually, with an onset evidently sometime after 2000.  For example, at the February 2008 VA examination he described gradual hearing loss beginning about seven years prior to that examination.  Therefore, based on the Veteran's statements and medical records, there is no continuity of symptomatology to support the claim of service connection for hearing loss.  As continuity of symptomatology has not been established, by the clinical record and by the statements of the Veteran, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  A further discussion on the tinnitus claim follows.  

Having found the Veteran's lay statements with respect to ringing in his ears during and ever since service to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Board, as fact finder, is obligated to determine the probative value or weight of the lay evidence in deciding whether there is continuity of symptomatology.  In weighing the credibility, VA may consider inconsistent statements and internal inconsistencies.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006). 

The Veteran reported that he has had problems with tinnitus ever since service, and these reports have been consistent, even as his dementia has progressed.  The Board finds that the Veteran's assertions of continued symptomatology of tinnitus since active service are both competent and credible.  In reaching such conclusion, and despite an unfavorable opinion by the February 2008 VA examiner, it is additionally noted that tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

As continuity of symptomatology has been established, by the clinical record and by the statements of the Veteran, the evidence supports the Veteran's claim of service connection for tinnitus based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for bilateral hearing loss may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  In this case, however, the Board finds that the competent evidence does not link any current bilateral hearing loss to an injury or disease or event in service or otherwise to the Veteran's period of service. 

The only medical records in the file that address the question of the etiology of the Veteran's hearing loss consist of a VA examination report of February 2008.  The VA examiner reviewed the Veteran's records, recorded his history, accounted for his history of noise exposures in and out of service, personally evaluated the Veteran, and provided a reasoned conclusion based on the facts gathered and her own medical expertise.  She concluded that the Veteran's hearing loss was not caused by or a result of military noise exposure but was instead most likely caused by occupational noise exposure prior to and after his time in the service.   

The Board finds that this opinion is of significant probative weight, particularly as it 
involved a careful review of the entire record and consideration of the degree of likelihood that the current conditions were related to in-service noise exposure or otherwise related to service.  There are no other medical opinions of record that are probative of the etiology of the Veteran's tinnitus, and the Veteran has not offered any medical opinions to contradict the VA examiner's findings. 

The Veteran's own statements can be used only to provide a factual basis upon which a determination could be made that a particular injury occurred in service, not to provide a diagnosis or a medical opinion linking that in-service disease or injury to a current disability.  Although he is competent to describe symptoms of hearing difficulty, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of hearing loss therefore is medical in nature, that is, not capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, a layperson is competent to identify a simple medical condition; or the layperson is reporting a contemporaneous medical diagnosis; or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms of hearing loss, the diagnosis requires the application of medical expertise to the facts presented, which include the Veteran's history and symptomatology and audiology testing as required under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 for VA compensation is not a simple medical condition that a lay person is competent to identify. 

Where, as here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis or an opinion on medical causation. 

For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate that his current bilateral hearing loss either had onset during service or is related to an injury, disease, or event in service. 

In short, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for PTSD is reopened, and to that extent, the claim is granted.

New and material evidence having been presented, the claim of entitlement to service connection for tinnitus is reopened, and to that extent, the claim is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

In addition to the diagnosis of PTSD on VA outpatient records in 2004 and 2005, there are also diagnoses of dementia of the Alzheimer's type, major depression, depressive disorder, cognitive disorder, and anxiety disorder with PTSD features.  A medical diagnosis that differs from the claimed condition - in this case, PTSD - does not necessarily represent a separate claim; and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

As the claim of entitlement to service connection for a psychiatric disorder other than PTSD is raised by the record, additional development under the duty to assist is needed. 

In regard to the current claim filed in February 2006, the Veteran underwent a VA psychiatric examination in June 2008, and then a board of two psychologists provided another medical opinion in March 2012, to rule in or rule out a diagnosis of PTSD.  Various diagnoses were given on the two examination reports.  In the first opinion, the examiner stated that he/she was unable to determine if the Veteran met the full criteria for a diagnosis of PTSD without resorting to speculation because the Veteran's memory problems could be interfering with the clinical expression of his PTSD symptoms.  In the second opinion, the examiners stated that while the Veteran may have in the past presented with some anxiety symptoms related to his combat experiences, his current symptoms were most likely caused by dementia of the Alzheimer's type.  

It is acknowledged that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Given the unique circumstances of this case, wherein the Veteran's psychiatric presentation has been changing over time based on the progression of his dementia, it is necessary to obtain another examination that addresses the etiology of PTSD or any acquired psychiatric disorder that has been diagnosed from the time the Veteran has filed his claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure VCAA notice is sent to the Veteran in regard to a claim of entitlement to service connection for a psychiatric disorder other than PTSD.  

2.  Obtain all VA outpatient records of the Veteran from December 2011 to the present from the VA Medical Center (VAMC) in Houston, Texas and any associated outpatient clinics, and all VA inpatient records of the Veteran from May 2012 to the present, in relation to diagnosis and treatment of a psychiatric disorder.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any diagnosed PTSD or other acquired psychiatric disorder.  The claims file must be made available to the examiner in conjunction with the examination.  

After physical examination of the Veteran and a review of the medical and scientific literature, the examiner should:  

(a).  Provide a diagnosis or diagnoses of all psychiatric disorders, to include PTSD, that have been present at any time beginning in February 2006 (date the claim was filed) to the current time, regardless if symptoms of such are no longer manifest given the Veteran's worsening dementia; and 

(b).  Render an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any diagnosed psychiatric disorder to include PTSD, which was present at any time beginning in February 2006 to the present, is related to the Veteran's period of service from October 1966 to August 1968, including his one-year tour of duty in Vietnam?

In providing an opinion, the examiner is asked to consider, and comment as necessary, on the service treatment records, showing no complaints or diagnosis of a psychiatric disorder; VA and private clinic records dated from 2002, showing diagnoses of various psychiatric disorders to include PTSD in July 2004 and January 2005; and VA examination reports in November 2004, June 2008, and March 2012, showing diagnoses of various psychiatric disorders to include dementia, major depression, depressive disorder, cognitive disorder, and anxiety disorder with PTSD features.  

All opinions expressed must be supported by a complete rationale. 

4.  After the completion of the above development, adjudicate the claims of entitlement to service connection for PTSD and service connection for a psychiatric disorder other than PTSD, taking into consideration all evidence added to the file since the last supplemental statement of the case.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


